In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal, on the ground of inadequacy, from a judgment of the Supreme Court, Nassau County (Smith, J.), dated December 22, 1980, which was in favor of plaintiff Wendie Peters in the sum of $2,500 and plaintiff Daniel Peters, in the sum of $1,000. Judgment affirmed insofar as it is in favor of plaintiff Daniel Peters, without costs or disbursements. Judgment reversed insofar as it is in favor of plaintiff Wendie Peters, on the law, and, as between the said plaintiff and defendant Union Free School District No. 11, Board of Education, Oceanside, New York, action severed and new trial granted with respect to the issue of damages only, with costs to abide the event, unless within 20 days after service upon said defendant of a copy of the order to be made hereon, with notice of entry, the defendant shall serve and file in the office of the clerk of the trial court a written stipulation consenting to increase the verdict in plaintiff Wendie Peters’ favor from $2,500 to $10,000 and to the entry of an amended judgment accordingly, in which event, the judgment in her favor, as so increased and amended, is affirmed, without costs or disbursements. The verdict in favor of plaintiff Wendie Peters was inadequate to the extent indicated. Lazer, J. P., Mangano, Gibbons and Gulotta, JJ., concur.